DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/466,967 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Greene et al. (US 2017/0238056 A1). 
For claim 1, Greene et al. teaches:
A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network for promoting user interest in a channel [channel promoting user interests, 0026: Greene], the method comprising: personalizing, by a server based on online activity of a first user, a channel subscribed by the first user, wherein the personalized channel comprises one or more personalized online content items [personalized content for user based on activity of the user, 0037: Greene]; determining a second user related to the first user based on online communications between the first and the second user in at least one manner to conduct the communications, wherein the second user has not subscribed the first channel [content recommended to a friend of the user based on trust, 0018: Greene]; and presenting at least a portion of the one or more personalized online content items to the second user to promote the second user's interest in the channel [presenting the content to the second user as a recommendation, 0018: Greene].
For claim 2, Greene et al. teaches:
The method of claim 1, wherein the second user is determined based on the second user being registered with a same email address as the first user [identification component uses identifying information link associated users, 0039: Greene].
For claim 3, Greene et al. teaches:
The method of claim 1, wherein the second user is determined based on the first and second users connecting to each other via a social network [users connected as friends on social media, 0042: Greene].
For claim 4, Greene et al. teaches:
The method of claim 1, wherein the second user is determined based on the first and second having prior online communications [matching based on users tagged and linked to each other, 0042: Greene].
For claim 5, Greene et al. teaches:
The method of claim 1, wherein the online activity comprises one or more of the follow actions: liking, disliking, interactive question answering, social tagging, topic browsing, topic subscription, clicking, skipping, social sharing, or social commenting [online activity includes liking, sharing and other social media actions, 0018: Greene].
For claim 6, Greene et al. teaches:
The method of claim 1, wherein the personalizing is based on interactions between the first user and an interest portal associated with an entity [a media portal where a user can express interest in the media, 0026: Greene].
For claim 7, Greene et al. teaches:
The method of claim 6, wherein the interest portal is supported by the server [media interest medium is channel on data content provider, 0026: Greene].
Claim 8 is a computer readable medium of the method taught by claim 1.  Greene et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 9 is a computer readable medium of the method taught by claim 2.  Greene et al. teaches the limitations of claim 2 for the reasons stated above.
Claim 10 is a computer readable medium of the method taught by claim 3.  Greene et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 11 is a computer readable medium of the method taught by claim 4.  Greene et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 12 is a computer readable medium of the method taught by claim 5.  Greene et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 13 is a computer readable medium of the method taught by claim 6.  Greene et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 14 is a computer readable medium of the method taught by claim 7.  Greene et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 15 is a system of the method taught by claim 1.  Greene et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 16 is a system of the method taught by claim 2.  Greene et al. teaches the limitations of claim 2 for the reasons stated above. 
Claim 17 is a system of the method taught by claim 3.  Greene et al. teaches the limitations of claim 3 for the reasons stated above.
Claim 18 is a system of the method taught by claim 4.  Greene et al. teaches the limitations of claim 4 for the reasons stated above.
Claim 19 is a system of the method taught by claim 5.  Greene et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 20 is a system of the method taught by claim 6.  Greene et al. teaches the limitations of claim 6 for the reasons stated above.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161  
                                                                                                                                                                                                      12/2/2022